DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Piaseck (US PN 6083465) in view of Vincent (US PN 3782986) and Luongo (US PGPub 2001/0001218 A1).
With regard to claims 21-23, Piasecki teaches a method of making a gypsum board comprising the steps of milling a raw gypsum and flash calcining the milled raw gypsum to produce a stucco (col. 1, line 57-61; col. 5, line 37-43), mixing the stucco with water to form a gypsum slurry (col. 2, line 4-5, aqueous slurry), and sandwiching the gypsum slurry between two sheets of facing material to form the gypsum board (col. 2, line 3-6).
Piasecki does not teach the presence of a boric acid additive.
Vincent teaches it was known to provide a boric acid additive to a gypsum prior to calcining (Vincent, col. 2, line 38-58).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to add boric acid to the gypsum of Piasecki.  The rationale to do so would have been the motivation provided by the teaching of Vincent, that to add such an additive prior to calcining predictably results in the boric acid acting as a calcination modifier that results in a plaster having an increased particle surface area and decreased setting times and a decreased power requirement to drive the agitator during calcining (Vincent, col. 2, line 42-49).  
In this case, since Piaseck teaches the calcining step as concurrent with a milling step, as the additive of Vincent must be present during calcining to provide the above mentioned beneficial effects, the combination of Piaseki in view of Vincent would naturally require a step order where a boric acid additive is added to the raw gypsum prior to the step of simultaneously agitating/milling and flash calcining to produce a stucco of Piasecki, meeting the limitation of applicant’s claimed invention as all the claimed steps are present in the method of the prior art.

Vincent teaches the desirability of reducing the setting time (Vincent, col. 2, line 45-47) in addition to improving the compressive strength of the board through the inclusion of additives during calcining (col. 2, line 59-63); however, Vincent does not explicitly disclose another additive.
Luongo teaches that potash (example 5, paragraph 110, references potassium sulfate, a known form of potash, where Luongo later references the term potash specifically for example 5 in paragraph 111, line 6) and sodium trimetaphosphate (paragraph 104) were known additives in gypsum wallboard products, and were known for use at concentrations of 0.05 - 0.3 wt% (example 7, potassium sulfate), 0.01 - 0.15 wt% (example 7, boric acid), and 0.01 - 0.7 wt% (example 7, sodium trimetaphosphate) when used together in making a board product (total = 0.07 -1.15 wt%).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include potash and sodium trimetaphosphate as additives in the composition of Piasecki in view of Vincent. The rationale to do so would have been the motivation provided by the teaching of Luongo, that to include potash predictably results in the ability to control/decrease the set time of the board product (paragraph 13, line 13-20) and that to include sodium trimetaphosphate predictably results in the ability to increase the compressive strength of the board product by improving the bonding between the core and the liner via enhancing the cylindrical needle-like crystal growth in the core during setting (paragraph 104), the same desires disclosed by the teaching of Piasecki in view of Vincent.
Although the Luongo does not explicitly disclose including potash and/or sodium trimetaphosphate prior to/during calcination, since Vincent teaches that including the additives for increasing strength or reducing set times prior to/during calcination (Vincent, col. 2, line 38-63), it would have been obvious to one of ordinary skill in the art at the time of the invention to include the additives of Luongo, which achieve the same purpose as the additives of Piasecki in view of Vincent, to the gypsum prior to calcination as in the teaching of Vincent.

Response to Arguments
Applicant's arguments filed 10/8/2020 have been fully considered but they are not persuasive. With regard to applicant’s argument that there is no motivation to combine the teachings of Piasecki and Vincent, the examiner respectfully disagrees.  First, the examiner notes that there is no teaching in the disclosure of Vincent that indicates that the benefits of an increased particle surface area and decreased setting time associated with the boric acid additive would not have occurred when using a natural gypsum.  However, for the sake of argument, the examiner notes that Piasecki teaches a method that is inclusive of both raw and synthetic gypsum (col. 1, line 6-10).  Even if the method of Vincent only applied to a synthetic gypsum, the additive of Vincent would still provide the disclosed predictable benefit to the embodiments of Piasecki that include a synthetic gypsum.  

Allowable Subject Matter
Claims 1, 3-10 are allowed.
Withdrawn claims 8 and 10 are rejoined as depending from an allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654.  The examiner can normally be reached on weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746